NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2007-3313

                                 COTTY P. O’LEARY,

                                                             Petitioner,

                                           v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                             Respondent.


      Cotty P. O’Leary, of Metairie, Louisiana, argued, pro se.

       Maame A.F. Ewusi-Mensah, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Jeanne E. Davidson, Director; and Deborah A.
Bynum, Assistant Director. Of counsel on the brief was Joyce B. Harris-Tounkara,
Office of General Counsel, Office of Personnel Management, of Washington, DC.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-3313


                               COTTY P. O’LEARY,

                                                     Petitioner,

                                         v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           AT300A980635-M-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, BRYSON, and PROST, Circuit Judges.

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED July 9, 2008                       /s/ Jan Horbaly
                                         Jan Horbaly, Clerk